Citation Nr: 1232224	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the November 1997 rating decision that assigned an effective date of January 31, 1992, for the grant of service connection for achalasia, status-post Heller myotomy with hiatal hernia, gastroesophageal reflux disease with erosive esophagitis, and gastritis with occult gastrointestinal bleeding and anemia [hereinafter, esophageal disability]-for accrued benefit purposes.

2.  Entitlement to an effective date earlier than January 31, 1992, for the award of service connection and compensation for service-connected achalasia, status-post Heller myotomy with hiatal hernia, gastroesophageal reflux disease with erosive esophagitis, and gastritis with occult gastrointestinal bleeding and anemia [hereinafter, esophageal disability]-for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant is the widow of the Veteran who had active service from March 1953 to February 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the RO that denied, for accrued benefit purposes, an effective date earlier than January 31, 1992, for the award of service connection and compensation for service-connected esophageal disability.  The appellant timely appealed.

The appellant also contends, for accrued benefit purposes, that there was clear and unmistakable error (CUE) in the November 1997 rating decision that assigned an effective date of January 31, 1992, for the grant of service connection for the Veteran's esophageal disability.  The CUE matter has been found inextricably intertwined with this appeal, for accrued benefit purposes.

In January 2009, the appellant withdrew her prior request for a Board hearing, in writing.  In May 2009, the appellant testified during a hearing before RO personnel.


FINDINGS OF FACT

1.  Since December 11, 1990, the Veteran actively pursued a claim for service connection for esophageal disability, as secondary to his service-connected anxiety reaction.

2.  In a November 1997 rating decision, the RO assigned an effective date of January 31, 1992, for the grant of service connection for esophageal disability.

3.  The RO incorrectly applied the applicable statutory and regulatory provisions for effective dates existing at the time; and, but for any such error, the outcome of the decision would have been different.

4.  For the period from December 11, 1990, the evidence weighs in favor of a finding that the Veteran's esophageal disability was productive of severe impairment of health, for accrued benefit purposes. 


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the November 1997 rating decision, which assigned an effective date of January 31, 1992, for the grant of service connection for esophageal disability, has been established. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  The criteria for an effective date of December 11, 1990, for the assignment of a 60 percent disability evaluation for esophageal disability, for accrued benefit purposes, are met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 (2011).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Through an August 2007 letter, the RO notified the appellant of elements to support a claim for DIC and accrued benefits.  While this notice letter did not fully comply with Hupp, the Board finds that any Hupp-related error neither prejudices the appellant nor requires remand for a new VCAA letter in this case.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action 'is essential for a proper appellate decision').  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).  Here, the appellant has demonstrated actual knowledge of what is needed to establish an earlier effective date for a service-connected disability, for accrued benefit purposes, in her May 2009 testimony.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007). 

Moreover, the provisions of the VCAA are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Under these circumstances, the Board finds no prejudice to the appellant in proceeding with a final decision on these claims.  The RO will address any notice defect when effectuating an award for a service-connected disability, for accrued benefit purposes.  Accordingly, the appellant is not harmed by any defect with regard to the notice.

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the service treatment records and outpatient treatment records, and the Veteran's last terminal records.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Criteria for Accrued Benefits

The law and regulation governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560   (1996). 

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2011). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

In the case at hand, the Veteran died in June 2007.  A review of the record reflects that service connection was already in effect for esophageal disability, rated 60 percent disabling, at the time of the Veteran's death.  The Veteran was last examined by the VA for rating purposes in January 2002.  A claim for an effective date earlier than January 31, 1992, for the award of service connection and compensation for esophageal disability was pending at the time of the Veteran's death; and the CUE matter was found inextricably intertwined with the pending claim.

The only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death." See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In this case, the appellant, as surviving spouse of the Veteran, filed her claim for accrued benefits in June 2007-i.e., within the same month as the Veteran's demise.  She thus meets the one-year regulatory requirement for filing an accrued benefits claim. 

III.  Factual Background

In an October 1955 rating decision, the RO granted service connection for anxiety reaction, rated as 0 percent (noncompensable) disabling effective February 1955.

In a May 1957 rating decision, the RO denied service connection for leukoplakia of esophagus with secondary cyclic episodes and acute dehydration and malnutrition; for peptic ulcer syndrome; and for diabetes mellitus, family trait.  The denial was based on service treatment records that failed to show any basis for service connection; and recent hospital records showing no evidence of abnormality of esophagus, stomach, or duodenum.  The Veteran was notified of this decision in June 1957, and he did not appeal.

On May 25, 1966, the Veteran again filed a claim for service connection for esophageal disability of eleven years' duration; and for a nerve condition since service.  No additional evidence was submitted at that time.

In a June 1966 rating decision, the RO denied the Veteran's reopened claims on the basis that the evidence did not reveal a change in the current evaluation of the service-connected anxiety reaction; and the evidence did not show severity of disability to establish entitlement to pension or unemployability.  The Veteran was notified of this decision in July 1966, and he did not appeal.

On December 11, 1990, the Veteran filed a claim for service connection for esophageal disability.  At that time he contended that the disability was acquired during active duty, problems with nerves, in 1954 while in Korea.  The Veteran reported that surgery was done at a VA hospital in 1956, and that he still had problems keeping food down because of nerves, or when in pain.

In January 1991, VA notified the Veteran that service connection for esophageal disability was previously denied in June 1957; that the appeal period had expired; and that the Veteran must submit evidence that shows an esophageal disability was incurred in or aggravated during active service.

On March 5, 1991, the Veteran submitted additional evidence to support a claim of pension.  He also reported that his service-connected anxiety reaction had increased in severity because sometimes he could not finish a meal because food was regurgitated.

In April 1991 and in May 1991, the RO found the evidence of record insufficient to warrant entitlement to nonservice-connected pension benefits.

On January 31, 1992, the RO received correspondence from the Veteran, explaining that his esophageal disability is a result of his service-connected anxiety reaction.

In September 1996, a VA physician opined that the evidence of record did not suggest any connection between anxiety, which is a psychiatric condition; and the esophageal disability, which is a physical condition.  The VA physician concluded that there was no clear connection between levels of anxiety and the occurrence of the condition known as achalasia, or esophagitis.

In November 1996, another VA physician noted that the Veteran had a markedly dilated esophagus; and opined that the Veteran's anxiety could complicate his swallowing.

In August 1997, another VA physician noted that the Veteran's anxiety could contribute only mildly to increased swallowing difficulties; and that swallowing difficulty may be potentiated by anxiety.

In a November 1997 rating decision, the RO resolved any doubt in favor of the Veteran; and granted service connection for esophageal disability, as secondary to the service-connected anxiety reaction, and assigned an initial 0 percent (noncompensable) disability rating, effective January 31, 1992.

Also, in a November 1997 rating decision, the RO found that the original decision to deny service connection for esophageal disability was not clearly and unmistakably erroneous because it was properly based on the available evidence of record at the time and the rules then in effect.

Effective October 6, 1998, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for esophageal disability; extended the temporary total rating for additional months; and then resumed the evaluation of 0 percent (noncompensable) rating, effective March 1, 1999.

In a March 2002 rating decision, the RO assigned an effective date of January 31, 1992, for the grant of a 60 percent rating for esophageal disability-excluding those periods when a temporary total rating was in effect.

Also in a March 2002 rating decision, the RO increased the evaluation to 10 percent for service-connected anxiety reaction, effective February 26, 2001.

In June 2002, the Veteran contended that the January 31, 1992 effective date assigned for the award of service connection and compensation in the November 1997 rating decision, was clearly and unmistakably in error.  The Veteran reported filing a claim for service connection for esophageal disability on May 25, 1966; and that date should be the effective date.

In an October 2004 rating decision, the RO determined that the assigned effective date for the award of service connection and compensation for esophageal disability was not CUE.

In March 2007, the Veteran contended that the effective date should be May 29, 1957, for the award of service connection and compensation for esophageal disability.

A death certificate reveals that the Veteran died in June 2007, and the appellant filed a claim for accrued benefits later that same month.
 
IV.  Whether the November 1997 Rating Decision Contains CUE

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Russell v. Principi, 3 Vet. App. at 314.  

Additionally, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's duty to assist a claimant cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); however, VA's commission of a "grave procedural error" may vitiate the finality of a decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

In June 2002, the Veteran contended that the November 1997 rating decision was the product of CUE because he had filed a reopened claim for service connection for esophageal disability on May 25, 1966; and that the disability was rated as 30 percent disabling, although considered a nonservice-connected disability.

Here, the evidence reveals that the Veteran's original claim for service connection for esophageal disability was denied in a final rating decision in May 1957.  While the Veteran's claim to reopen was received on May 25, 1966, the evidence reflects that no additional evidence to substantiate the Veteran's claim for service connection for esophageal disability was received at that time.  It appears that the RO also considered the Veteran's May 25, 1966 claim as one for pension benefits, but that the severity of disability at that time did not warrant entitlement.  The RO denied the Veteran's May 25, 1966 claim in a final rating decision in June 1966.

In March 2007, the Veteran also contended that the November 1997 rating decision was the product of CUE because he should receive benefits back to May 29, 1957.  The Board notes that these allegations were not pleaded with specificity.  

Here, the evidence reveals that the final rating decision in May 1957 denied the Veteran's original claim for service connection for esophageal disability, in part, due to recent hospital records showing no evidence of abnormality of his esophagus, stomach, or duodenum at that time.  Clearly, there were tenable bases for the denial of service connection for esophageal disability in 1957.
 
The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b). 

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  There is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The November 1997 rating decision follows the provisions of 38 C.F.R. § 3.400, which generally provide that the effective date of a grant of service connection based on a reopened claim will be the date of receipt of the new claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

In this case, further review of the evidence of record reveals that the Veteran then filed a claim for service connection for esophageal disability on December 11, 1990; and that he contended that the disability was associated with his service-connected anxiety reaction.  The Veteran was advised to submit additional evidence, and he did so on March 5, 1991.  At that time the Veteran noted an increased severity of his service-connected anxiety reaction, and reported problems finishing meals.  The Veteran further explained the connection between his service-connected anxiety reaction and his esophageal disability in correspondence received on January 31, 1992.  Under these circumstances, the Board finds that the Veteran had been actively pursuing his claim for service connection for esophageal disability, as secondary to his service-connected anxiety reaction, since December 11, 1990.

The record reveals that the RO found the evidence insufficient to award pension benefits both in April 1991 and in May 1991.  However, the record does not contain a decision on the Veteran's December 11, 1990 claim for service connection for esophageal disability, as secondary to his anxiety reaction, until November 1997 when the RO granted service connection.

Under these circumstances, the Board concludes that CUE was committed in the November 1997 rating decision, particularly by the RO's failure to assign the proper effective date (i.e., date of receipt of new claim) for the reopened claim for service connection for esophageal disability, as secondary to the service-connected anxiety reaction.  Hence, the decision under consideration clearly reflects that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time, involving effective dates for claims for service connection.  If such had been done, it is clear that the outcome of its decision would have been different.  

Accordingly, an effective date of December 11, 1990, for the grant of service connection for esophageal disability is warranted, for accrued benefit purposes.


 Earlier Effective Date for the Award of Compensation for
Service-Connected Esophageal Disability

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the appellant can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

The appellant contends that the assigned 60 percent disability rating should be awarded from the date of service connection.  As noted above, the evidence of record supports a finding of a pending claim, formal or informal, prior to January 31, 1992.  38 C.F.R. §§ 3.151(a), 3.155(a).  Under these circumstances, the date of the Veteran's claim for an earlier effective date for the assigned 60 percent disability rating is, in essence, the date VA received the Veteran's reopened claim for service connection-i.e., December 11, 1990-for accrued benefit purposes.  

The next question before the Board is when is it factually ascertainable from the evidence of record that the Veteran met the criteria for the assigned 60 percent disability rating for his esophageal disability.  See 38 C.F.R. § 3.400(o)(1).

The RO has evaluated the Veteran's disability under Diagnostic Code 7204-7346, pertaining to hiatal hernia, as a maximum 60 percent disabling.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  

Pursuant to Diagnostic Code 7346, a 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain, all of which are productive of considerable impairment of health.  A maximum 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

An April 1991 rating decision pertaining to nonservice-connected pension reveals that the Veteran's esophageal disability at that time was evaluated as two separate 10 percent disability ratings based on moderate restriction or obstruction of the esophagus.

VA hospital records, dated in April 1992, present a history of the Veteran's esophageal disability.  Records reveal that prior to his hospital admissions in both March and April 1992, the Veteran was vomiting or eructating two-to-three times per day; the substance was usually partially chewed food.  Occasionally, the food would be more than one day old.  Records show that the Veteran had no hematemesis, melanotic stools, or hematochezia.

Records show that the Veteran underwent additional surgical procedures in 1992, for which a temporary total rating was in effect for an extended period of time.

The report of a January 2002 VA examination, on which the 60 percent disability rating was based, reflects a moderate-sized hiatal hernia and gastric-esophageal reflux with severe, erosive esophagitis and gastritis.

The Board notes that an effective date for the assigned 60 percent disability rating for the Veteran's esophageal disability, for accrued benefit purposes, cannot precede the effective date of the grant of service connection.  Records show that the 60 percent disability rating for esophageal disability was assigned based upon findings in January 2002 of severe symptoms.  The Board also notes that the evidence of record reflects persistent vomiting and weight loss prior to the surgical procedures in 1992.  Here, symptom combinations are found to be productive of severe impairment of health since the date of the reopened claim on December 11, 1990.  Such level of impairment warrants no more than a 60 percent disability rating.  

Accordingly, given the Veteran's actual symptoms as reported above, and resolving all doubt in favor of the appellant, the Board must conclude that the evidence of record warrants an effective date of December 11, 1990, for the assignment of a 60 percent disability rating for esophageal disability, for accrued benefit purposes.




ORDER

An effective date of December 11, 1990, for the grant of service connection for esophageal disability, on the basis of CUE, is granted, for accrued benefit purposes.

An effective date of December 11, 1990, for the assignment of a 60 percent disability rating for esophageal disability is granted, for accrued benefit purposes.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


